IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,552



               EX PARTE TERRANCE RAY SHUN CEPHUS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 0613530A IN THE 297TH DISTRICT COURT
                           FROM TARRANT COUNTY



        Per curiam.

                            OPINION ON REHEARING

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

possession with the intent to deliver a controlled substance and sentenced to life imprisonment on

each count. The Second Court of Appeals affirmed his convictions. Cephus v. State, No. 02-01-

00251-CR (Tex. App.–Fort Worth Aug. 22, 2002, pet. ref’d).

        Applicant contends that trial counsel rendered ineffective assistance because he failed to

request that a deadly weapon special issue be submitted to the jury at the guilt stage of his trial. On
                                                                                                  2

original submission, we granted Applicant a new punishment hearing. Ex parte Cephus, No. AP-

76,552 (Tex. Crim. App. May 11, 2011) (unpublished). The State subsequently filed a motion for

rehearing and clarification of the law. We granted its motion and now withdraw our opinion on

original submission. We hold, consistent with our original opinion, that Applicant is entitled to a

new punishment hearing. We also hold that at this hearing the trial court shall instruct the jury to

return life sentences and make its own determination as to whether Applicant used or exhibited a

deadly weapon. The sentences in cause number 0613530A in the 297th District Court of Tarrant

County are set aside, and Applicant is remanded to the custody of the Sheriff of Tarrant County for

a new punishment hearing. The trial court shall issue any necessary bench warrant within 10 days

after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.




Delivered: November 2, 2011
Do Not Publish